          Case 3:18-cv-05431-VC Document 130 Filed 02/27/20 Page 1 of 4




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  NICHOLAS K. VIEIRA,                                 Case No. 18-cv-05431-VC
                 Plaintiff,
                                                      COURT’S DRAFT VERDICT FORM
           v.

  COUNTY OF SACRAMENTO, et al.,
                 Defendants.


       After you have reached your verdict, please fill out this form. After you have completed the

form, let the Courtroom Deputy know you have reached a verdict, without saying what that verdict

is. The presiding juror should keep the form and bring it into the courtroom so that the judge may

announce the verdict.
          Case 3:18-cv-05431-VC Document 130 Filed 02/27/20 Page 2 of 4




                                                 Incident 1



Did Vieira prove by a preponderance of the evidence that Zalec committed a battery by causing his

truck to hit Vieira’s body?

        Yes: ____       No: ____



If you answered “no” to the above question, please do not answer any more questions on this page

and skip directly to Incident 2. If you answered “yes,” please answer the remaining questions on this

page.



If Vieira proved that Zalec committed a battery during Incident 1, what amount of damages, if any,

do you award to Vieira?



        ______________



If Vieira proved that Zalec committed a battery during Incident 1, did Vieira prove by clear and

convincing evidence that Zalec acted with malice or oppression?

        Yes: ____       No: ____




                                                  2
          Case 3:18-cv-05431-VC Document 130 Filed 02/27/20 Page 3 of 4




                                              Incident 2



Did Vieira prove by a preponderance of the evidence that Zalec committed a battery by causing his

truck to collide with Vieira’s truck?

        Yes: ____       No: ____



If you answered “no” to the above question, please do not answer any more questions on this page

and skip directly to Incident 3. If you answered “yes,” please answer the remaining questions on this

page.



If Vieira proved that Zalec committed a battery during Incident 2, what amount of damages, if any,

do you award to Vieira?



        ___________



If Vieira proved that Zalec committed a battery during Incident 2, did Vieira prove by clear and

convincing evidence that Zalec acted with malice or oppression?

        Yes: ____       No: ____




                                                  3
           Case 3:18-cv-05431-VC Document 130 Filed 02/27/20 Page 4 of 4




                                                Incident 3



Is Zalec liable to Vieira for battery based on the shooting incident? Recall that Zalec is liable only if:

(i) Vieira proved by a preponderance of the evidence that Zalec committed a battery; and (ii) Zalec

failed to prove by a preponderance of the evidence that he acted in self-defense.

         Yes: ____      No: ____



If you answered “no” to the above question, please sign and date the verdict form and inform the

Courtroom Deputy that you have reached a verdict (without telling her what it is). If you

answered “yes,” please answer the remaining questions on this page.



If you concluded that Zalec is liable for battery based on Incident 3, what amount of damages, if any,

do you award to Vieira?



         ___________



If Zalec is liable for battery based on Incident 3, did Vieira prove by clear and convincing evidence

that Zalec acted with malice or oppression?

         Yes: ____      No: ____




         IT IS SO ORDERED.

Dated:
                                                 ______________________________________
                                                 FOREPERSON




                                                    4
